Name: 2003/209/EC: Commission Decision of 25 March 2003 setting up a consultative group, to be known as the "Experts Group on Trafficking in Human Beings"
 Type: Decision
 Subject Matter: labour market;  social affairs;  criminal law
 Date Published: 2003-03-26

 Avis juridique important|32003D02092003/209/EC: Commission Decision of 25 March 2003 setting up a consultative group, to be known as the "Experts Group on Trafficking in Human Beings" Official Journal L 079 , 26/03/2003 P. 0025 - 0027Commission Decisionof 25 March 2003setting up a consultative group, to be known as the "Experts Group on Trafficking in Human Beings"(2003/209/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty on European Union,Whereas:(1) The Union shall maintain and develop the Union as an area of freedom, security and justice.(2) The Union shall provide citizens with a high level of safety within the area of freedom, security and justice. That objective shall be achieved by preventing and combating crime, organised and otherwise, in particular trafficking in persons and offences against children.(3) According to Article 5(3) of the Charter of Fundamental Rights of the European Union trafficking in human beings is prohibited.(4) Trafficking in human beings as defined in the Council Framework Decision 2002/629/JHA of 19 July 2002 on combating trafficking in human beings is a serious crime comprising violations of fundamental human rights and human dignity and requiring a multi-disciplinary approach addressing the entire trafficking chain, comprising countries of origin, transit and destination alike.(5) The Tampere European Council of 15 and 16 October 1999 called for prevention of all forms of trafficking in human beings. The Seville European Council of 21 and 22 June 2002 expressed the need for resolute action to combat trafficking in human beings.(6) The Brussels Declaration as the final outcome of the European Conference on Preventing and Combating Trafficking in Human Beings - Global Challenge for the 21st Century from 18 to 20 September 2002 includes an annex of recommendations, standards and best practices and expresses the need for an experts group on trafficking in human beings to be set up by the Commission.(7) This experts group should contribute substantively to the further development of the prevention of and the fight against trafficking in human beings and enable the Commission to gather opinions on any Commission initiative relating to trafficking in human beings.(8) Therefore, this experts group should be set up, its term of office defined and its administration organised,HAS ADOPTED THE FOLLOWING DECISION:Article 1Subject1. A consultative group, to be known as the experts group on trafficking in human beings, hereinafter referred to as the experts group, is hereby established.2. The experts group shall be made up of qualified individuals competent to consider matters relating to trafficking in human beings. Such competence shall be based on experience deriving from activities for administrations of EU Member States and candidate countries and for inter-governmental, international and non-governmental organisations involved in the combat against trafficking in human beings or on academic research for public or private universities or institutes.Article 2Mission1. The Commission may consult the experts group on any matter relating to trafficking in human beings.2. The experts group shall issue opinions or reports to the Commission at the latter's request or on its own initiative, taking into due consideration the recommendations set out in the Brussels Declaration.3. In particular, a report of the experts group based on these recommendations shall be submitted within a period of nine months following the setting up of the group to assist the Commission with a view to launching further concrete proposals at European level.Article 3Composition1. The experts group shall consist of 20 members.2. The members of the experts group shall be individuals with experience in the fight against trafficking in human beings deriving from activities for(a) administrations of EU Member States (seven members),(b) administrations of Candidate Countries (four members),(c) inter-governmental, international and non-governmental organisations active at European level with well documented experience and expertise in the area of human trafficking (nine members).Individuals with experience deriving from academic research for public or private universities or institutes in EU Member States may also become members of the experts group as far as proposed by the parties mentioned above.3. The experts group shall include at least 40 % of members of each sex.4. Members are appointed as independent experts and do not represent the states or organisations they are working for.Article 4Appointment1. The members shall be appointed by the Commission on the basis of objective criteria of proven competence and experience. The Commission will appoint the members from a list made up of all persons proposed by:(a) Governments of EU Member States,(b) Governments of Candidate Countries,(c) International, inter-governmental and non-governmental organisations active in preventing and combating trafficking in human beings at European level and whose anti-trafficking projects were co-funded under one of the EU programmes STOP I or STOP II.Each Member State or candidate country and each organisation mentioned above may propose up to three persons for membership.2. The Commission shall publish the list of the members for information in the Official Journal of the European Union.Article 5Terms of office1. The term of office of members shall be one year. It may be renewed.2. On expiry of their term of office, members of the experts group shall remain in office until such time as they are replaced or reappointed.3. A member's term of office shall terminate in the event of resignation or death. In such case the member shall be replaced for the remainder of the period in accordance with the procedure laid down in Article 4.4. There shall be no remuneration for the tasks performed.Article 6Working partiesIn fulfilment of its mission as set out in Article 2, the experts group may set up ad hoc working parties. The working parties shall comprise eight members at most.Article 7Additional experts1. The experts group may invite any person with a specific competence for an item on the agenda to participate in its work. Such persons shall participate only in the discussion of the item for which they were invited.2. The experts group may invite official representatives of Member States, candidate countries or third countries and of international, inter-governmental and non-governmental organisations.Article 8Presidency and Bureau1. The experts group, acting by a majority of two thirds of the members present shall elect one President and two Vice-Presidents from among its members.2. On expiry of their term of office by the President and the Vice-Presidents shall remain in office until such time as they are replaced or reappointed.3. In the event of termination of the term of office by resignation or death of the President or one of the Vice-Presidents, a replacement shall be elected for the remainder of their term of office, in accordance with the procedure set out in paragraph 1.4. The President and the Vice-Presidents shall constitute the Bureau.5. The Bureau shall prepare and organise the work of the experts group.6. The Bureau may invite the rapporteurs from any working party to take part in its meetings.Article 9Secretarial servicesThe Commission shall provide secretarial services for the experts group, the Bureau and the working parties.Article 10Attendance of Commission servicesRepresentatives of interested Commission services may attend meetings of the experts group, the Bureau and the working parties.Article 11Opinions and reports1. The experts group shall submit its opinions and reports to the Commission. The Commission may fix a deadline by which the opinion or report shall be delivered.2. The deliberations of the experts group shall not be subject to any vote. When an opinion or report is adopted unanimously by the experts group, the latter shall establish common conclusions and attach them to the minutes. When the experts group fails to reach unanimous agreement on an opinion or report, it shall inform the Commission of the dissenting views expressed.3. The Commission may publish on the Internet any reports, opinions and proceedings of the experts group that are not confidential in nature.Article 12Meetings1. The experts group shall meet at the seat of the Commission on invitation by the Commission.2. The Bureau shall be convened at the seat of the Commission on the initiative of the President in agreement with the Commission.Article 13ConfidentialityWithout prejudice to the provisions of Article 287 of the EC Treaty, the members of the experts group shall not divulge any information they obtain through their work in the experts group or its working parties, in cases where the Commission informs them that a particular opinion or matter is confidential. In such case, only members of the experts group and the Commission representatives may attend the meetings.Article 14Entry into forceThe Decision shall take effect on the day of its publication in the Official Journal of the European Union.Done at Brussels, 25 March 2003.For the CommissionAntÃ ³nio VitorinoMember of the Commission